Citation Nr: 0947490	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for tingling in the 
bilateral shoulders and neck, as secondary to residuals of a 
back injury.

3.  Entitlement to service connection for tingling in the 
right leg, as secondary to residuals of a back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In an October 2007 decision, the Board denied service 
connection for a back disorder and tingling in the bilateral 
shoulders, neck, and right leg as secondary to a back 
disorder.  Such decision also denied service connection for a 
right ankle sprain.  Thereafter, the Veteran appealed the 
denial of service connection for her back disorder and 
related secondary conditions to the United States Court of 
Appeals for Veterans Claims (Court).  As she did not appeal 
the denial of service connection for a right ankle sprain, 
the Board's October 2007 decision with respect to such issue 
is final.  

Pertinent to the Veteran's claims of entitlement to service 
connection for residuals of a back injury and tingling in the 
bilateral shoulders, neck, and right leg as secondary to 
residuals of a back injury, in accordance with the Court's 
July 2009 Memorandum Decision, the Board herein grants 
service connection for such disabilities and remands the 
issues for the assignment of disability ratings and effective 
dates, which are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

In connection with this appeal, the Veteran and her spouse 
testified at a video-conference hearing in June 2005 before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file


FINDINGS OF FACT

1.  Pursuant to the Court's July 2009 Memorandum Decision, 
residuals of a back injury were incurred during the Veteran's 
active duty military service. 

2.  Pursuant to the Court's July 2009 Memorandum Decision, 
tingling in the bilateral shoulders, neck, and right leg are 
related to residuals of a back injury.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were incurred during the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  Tingling in the bilateral shoulders and neck is 
proximately due to or the result of service-connected 
residuals of a back injury.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2009).

3.  Tingling in the right leg is proximately due to or the 
result of service-connected residuals of a back injury.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the July 2009 Memorandum Decision, the Court reversed the 
Board's October 2007 denial of service connection for a back 
condition and related secondary conditions.  In accordance 
with the Court's decision, the Board finds that residuals of 
a back injury were incurred during the Veteran's active duty 
military service and tingling in the bilateral shoulders, 
neck, and right leg are related to residuals of a back 
injury.  As such, service connection is warranted for 
residuals of a back injury and tingling in the bilateral 
shoulders, neck, and right leg.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


ORDER

Service connection for residuals of a back injury is granted.

Service connection for tingling in the bilateral shoulders 
and neck, as secondary to residuals of a back injury, is 
granted.

Service connection for tingling in the right leg, as 
secondary to residuals of a back injury, is granted.


REMAND

Service connection has been granted herein for residuals of a 
back injury and tingling in the bilateral shoulders, neck, 
and right leg as secondary to residuals of a back injury.  In 
the July 2009 Memorandum Decision, the Court remanded the 
issues for the assignment of a disability rating and 
effective date.  As the Board does not assign disability 
ratings and effective dates in the first instance, these 
issues are REMANDED for the following action:

After implementing the Board's grant of 
service connection for residuals of a back 
injury and tingling in the bilateral 
shoulders, neck, and right leg as 
secondary to residuals of a back injury, 
assign the appropriate disability rating 
and effective date for each service-
connected disability.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


